
	

113 HR 4348 IH: Transferring Credits for College Completion Act of 2014
U.S. House of Representatives
2014-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4348
		IN THE HOUSE OF REPRESENTATIVES
		
			April 1, 2014
			Mr. George Miller of California (for himself, Mr. Hinojosa, Mr. Polis, Ms. Fudge, Mr. Bishop of New York, and Mr. Grijalva) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To increase transparency and reduce students’ burdens related to transferring credits between
			 institutions of higher education.
	
	
		1.Short titleThis Act may be cited as the Transferring Credits for College Completion Act of 2014.
		2.Data reporting requirements
			(a)Transfer completion dataSection 132(i)(1) of the Higher Education Act of 1965 (20 U.S.C. 1015a(i)(1)) is amended by adding
			 at the end the following:
				
					(AA)The percentages of degree- or certificate-seeking undergraduate students enrolled at the
			 institution who have transferred from another institution and who obtain a
			 degree or certificate within—
						(i)the normal time for completion of, or graduation from, the student’s program (including the time
			 spent as a degree- or certificate-seeking un­der­grad­u­ate student at any
			 other institution);
						(ii)150 percent of the normal time for completion of, or graduation from, the student’s program
			 (including the time spent as a degree- or certificate-seeking
			 undergraduate student at any other institution); and
						(iii)200 percent of the normal time for completion of, or graduation from, the students program
			 (including the time spent as a degree- or certificate-seeking
			 undergraduate student at any other institution)..
			(b)Effective dateThis section shall take effect one year after the date of enactment of this Act.
			3.Articulation agreements
			(a)Transfer of credit policiesSection 485(h) of the Higher Education Act of 1965 (20 U.S.C. 1092(h)) is amended—
				(1)in paragraph (1)—
					(A)by striking Each institution of higher education and inserting the following:
						
							(A)Private institutionsEach institution of higher education that is not described in subparagraph (B) and that is;
					(B)by redesigning subparagraphs (A) and (B) as clauses (i) and (ii), respectively; and
					(C)by adding at the end the following:
						
							(B)Public institutionsEach public institution of higher education participating in any program under this title shall—
								(i)not later than July 1, 2017, publicly disclose on a central location, and in a readable and
			 comprehensible manner, on the website of such institution—
									(I)a list of the public institutions of higher education that hold an articulation agreement in common
			 with the institution;
									(II)a list of the courses in the common general education core curriculum of such public institutions
			 of higher education; and
									(III)a description of each associate degree program at a public institution of higher education in the
			 State that is acceptable in transfer and will provide credit toward the
			 first 2 years of a related baccalaureate program at a public institution
			 of higher education in such State, including each such associate degree
			 program that is fully acceptable in transfer and will be credited as the
			 first 2 years of a baccalaureate program; and
									(ii)to the extent practicable, in each electronic and printed publication of the institution’s course
			 schedule published on or after July 1, 2017, in a manner of the
			 institution’s choosing, for each course or program of study listed in the
			 institution’s course schedule, whether such course or program of study is
			 part of the common general education core curriculum at the institution
			 and transferable for credit toward the completion of a degree at any
			 public institution of higher education listed under clause (i)(I).
								(C)DefinitionsFor purposes of subparagraph (B), the terms articulation agreement and common general education core curriculum have the meanings given such terms in paragraph (2).; and
					(2)by striking paragraph (2) and inserting following:
					
						(2)Articulation agreementsExcept as provided in paragraph (3), each public institution of higher education participating in any program under this title shall,
			 not later than July 1, 2017, enter into an articulation agreement (as
			 defined in section 486A(a)) held in common with the other public
			 institutions of higher education that are in the State in which the
			 institution is located and that are participating in any such program.
			 Such articulation agreement shall, at a minimum, include the following:
							(A)A common general education core curriculum consisting of not less than 30 credit hours or the
			 equivalent coursework, which are fully acceptable in transfer at any such
			 public institution of higher education in the State toward meeting
			 specific degree or certificate requirements.
							(B)Common course numbering for substantially similar courses in such common general education core
			 curriculum.
							(C)A guarantee that an associate degree in an academic major in the arts or sciences that is awarded
			 by a public institution of higher education in the State on or after July
			 1, 2017, shall be fully acceptable in transfer and credited as the first 2
			 years of a related baccalaureate program at a public institution of higher
			 education in such State.
							(3)Exception for Tribal Colleges and UniversitiesA Tribal College or University (as defined in section 316) shall not be required to enter into or
			 otherwise participate in an articulation agreement required under paragraph (2).
						(4)Rule of constructionNothing in this subsection shall be construed to—
							(A)except as provided in paragraph (2), authorize the Secretary or the National Advisory Committee on Institutional Quality and Integrity
			 to require particular policies, procedures, or practices by institutions
			 of higher education with respect to transfer of credit;
							(B)authorize an officer or employee of the Department to exercise any direction, supervision, or
			 control over the curriculum, program of instruction, administration, or
			 personnel of any institution of higher education, or over any accrediting
			 agency or association;
							(C)limit the application of the General Education Provisions Act;
							(D)require an institution of higher education to accept or enroll a student; or
							(E)create any legally enforceable right, including with respect to a guarantee under paragraph (2)(C), on the part of a student to require an institution of higher education to accept the student for
			 enrollment or to accept a transfer of credit from another institution..
				(b)Articulation agreementsSection 486A(b) of the Higher Education Act of 1965 (20 U.S.C. 1093a(b)) is amended—
				(1)in paragraph (1)—
					(A)by inserting that meet the requirements of section 485(h)(2) after comprehensive articulation agreements;
					(B)by inserting comprehensive articulation agreements after practicable);
					(C)by striking 2010 and inserting 2017; and
					(D)by striking the third sentence, including subparagraphs (A) through (D); and
					(2)in paragraph (2), by inserting before the period at the end the following: and section 485(h)(2).
				
